OPINION

Per Curiam:

On December 22, 1992, this court issued an opinion in the above-entitled matter, reversing the judgment of the district court and remanding for further proceedings. Dutt v. Kremp, 108 Nev. 1076, 844 P.2d 786 (1992). Respondents have now petitioned this court for rehearing. Additionally, the Nevada State Medical Association (NSMA) has moved this court for leave to participate on rehearing as amicus curiae.
Having carefully reviewed the petition and motions pending in this matter, we have determined that rehearing is warranted and that the participation of the NSMA as amicus curiae will assist in this court’s deliberations. Accordingly, we grant rehearing.
Further, we grant the NSMA’s pending motion to participate on rehearing as amicus curiae.1 The NSMA shall have twenty (20) days from the date of this opinion within which to file an amicus brief. Appellant shall have thirty (30) days thereafter within which to file a reply brief addressing the arguments in the amicus brief. No further briefing shall be permitted. The clerk of this court shall schedule this matter for reargument. Oral argument shall be limited to thirty (30) minutes. The NSMA shall not be permitted to participate at the oral argument.
*398Finally, we deem it necessary to withdraw the opinion previously issued in this matter.2

We deny as moot the NSMA’s request for leave to file a reply to appellant’s opposition to the NSMA’s motion for leave to file a brief as amicus curiae.


The Honorable Miriam Shearing, Justice, did not participate in the decision of this petition for rehearing, but will participate in the resolution of this matter on rehearing.